STATE OF NORTH CAROLINA
v.
GEORGE GRIFFIN, JR.
No. COA09-387
Court of Appeals of North Carolina
Filed September 1, 2009
This case not for publication
Attorney General Roy Cooper, by Assistant Attorney General Joan M. Cunningham, for the State.
William D. Auman for defendant-appellant.
ELMORE, Judge.
By judgment entered 7 September 2005, defendant George Griffin, Jr., pled guilty, pursuant to an Alford plea, to possession of marijuana and attaining habitual felon status. The trial court sentenced defendant to 120 to 153 months imprisonment, which is within the presumptive range for a Class C felony at a prior record level IV. Defendant appeals.
Defendant's counsel states that he "was unable to identify any issue in the case that would potentially support a finding by this Court of prejudicial error" and asks this Court to review the record for possible prejudicial error. Counsel has shown to the satisfaction of this Court that he has complied with the requirements of Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985). By letter dated 21 April 2009, defendant's counsel advised defendant of his right to file written arguments with this Court and provided him with the necessary documents to do so. Defendant has not filed any written arguments on his own behalf with this Court, and a reasonable time in which he could have done so has passed.
Pursuant to Anders and Kinch, we must fully examine the record to determine whether any issues of arguable merit appear therefrom or whether the appeal is wholly frivolous. Upon review of the entire record, we find the appeal to be wholly frivolous.
No error.
Chief Judge MARTIN and Judge BRYANT concur.
Report per Rule 30(e).